Citation Nr: 9904147	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  97-01 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral foot disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to 
October 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the Department of Veterans' Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which determined that the veteran had 
failed to submit new and material evidence to reopen a claim 
of entitlement to service connection for a bilateral foot 
disorder.

The Board notes that in a statement received by the RO in 
September 1994 the veteran sought to reopen a claim for a 
nonservice-connected disability pension.  Because the RO's 
response to this claim is unclear from the claims file this 
matter is referred to the RO for appropriate action, if any.


FINDINGS OF FACT

1.  By an unappealed decision in August 1991 the RO denied 
entitlement to service connection for a bilateral foot 
disorder.

2.  Evidence associated with the claims file subsequent to 
the RO's August 1991 denial does not bear directly and 
substantially upon the relationship between the veteran's 
claimed bilateral foot disorder and his period of active 
service, it is cumulative or redundant, and by itself and in 
connection with evidence previously assembled it is not so 
significant that it must be considered to decide fairly the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's August 1991 decision denying entitlement to 
service connection for a bilateral foot disorder is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1998).

2.  New and material evidence sufficient to reopen the 
veteran's claim of entitlement to service connection for a 
bilateral foot disorder has not been submitted.  38 U.S.C.A. 
§  5108 (West 1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims entitlement to service connection for a 
bilateral foot disorder.  However, the RO previously had 
considered this claim and denied entitlement to the benefit 
sought in an August 1991 rating decision.  The denial was 
based upon the RO's finding of insufficient evidence of both 
a permanently aggravated foot disorder in service and of a 
foot disorder at the time of separation from service.  The 
August 1991 decision became final when the veteran declined 
to initiate an appeal by filing a timely notice of 
disagreement.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R 
§§ 20.302, 20.1103 (1998).

The VA may reopen and readjudicate a final determination only 
upon submission of new and material evidence.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a) (1998); Suttmann v. Brown, 5 Vet. 
App. 127, 135 (1993).  New and material evidence is evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself and in connection with evidence previously 
assembled is so significant that it must be considered to 
decide fairly the merits of the claim.  38 C.F.R. § 3.156(a).

The determination of whether to reopen requires the Board to 
review all evidence submitted after the final disallowance of 
the claim, Evans v. Brown, 9 Vet. App. 273, 285 (1996), and 
if the Board finds the evidence to be new and material it 
must reopen and decide the claim on the merits.  Glynn v. 
Brown, 6 Vet. App. 523, 528-29 (1994).  The Board presumes 
the credibility of newly submitted evidence for the purpose 
of determining whether it is sufficient to support reopening.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the RO's August 1991 
denial included the veteran's service medical records, and a 
July 1991 VA orthopedic examination report.

Additional evidence associated with the veteran's claims file 
since the RO's August 1991 decision includes a VA hospital 
discharge report documenting the veteran's hospitalization 
for alcohol and cocaine dependency between December 1995 and 
January1996.  The report's only reference to the veteran's 
feet states that the veteran was "seen by a podiatrist for 
painful callouses on his feet" during his hospital stay.  
This report is not new because its sole, short reference to 
the veteran's feet repeats information about a disorder 
previously described in the report of the July 1991 VA 
examination without reference to service.  Therefore, the 
report does not constitute new and material evidence.  See 
38 C.F.R. § 3.156.

After the RO's August 1991 decision the veteran also 
submitted a written statement dated in August 1996 describing 
his foot symptomatology, asserting in-service aggravation of 
his foot disorder, and stating that a doctor who had 
allegedly treated the veteran's feet soon after service 
separation no longer practiced medicine.  The reference to 
the doctor appears intended to suggest the unavailability of 
the doctor's treatment records for RO review.  Although the 
veteran's statement is new because it is neither cumulative 
nor redundant, it is not material because it is not competent 
medical evidence of a link between a current disorder and the 
veteran's period of active service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that lay 
persons are not competent to offer medical opinions).  
Neither does the statement provide valid grounds to reopen 
the previously disallowed claim.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1995) (holding that where resolution of an 
issue turns on a medical matter lay evidence, even if 
considered "new," may not serve as a predicate to reopen a 
previously denied claim).  Therefore, the statement cannot 
constitute new and material evidence sufficient to support 
reopening the veteran's claim.  See 38 C.F.R. § 3.156.

The RO's explanation of its September 1996 decision not to 
reopen includes a statement to the effect that newly 
submitted evidence cannot be new and material if it would not 
change the outcome of a case when viewed in the context of 
all other evidence of record.  The Federal Circuit Court of 
Appeals has recently invalidated this interpretation of the 
requirements to reopen a previously denied claim.  See Hodge 
v. West, 155 F.3d 1356, 1363 (Fed Cir. 1998).  Nevertheless, 
the Board finds that the veteran has not been prejudiced by 
the RO's recitation of an erroneous interpretation of VA 
regulations because the RO also has provided valid reasons 
for declining to reopen the veteran's claim and because the 
RO has provided the veteran with the full text 38 C.F.R. 
§ 3.156.

Based on the foregoing the Board concludes that no new and 
material evidence has been presented to reopen the previously 
disallowed claim for entitlement to service connection for a 
bilateral foot disorder and that the RO's August 1991 
decision remains final.


ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for a bilateral 
foot disorder.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.


- 4 -


